Case 2:20-cv-20595-KM-ESK Document 16 Filed 02/09/21 Page 1 of 2 PageID: 199




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



  RICHARD M. ZELMA,
                                              Case No. 20–cv–20595–KM–ESK
               Plaintiff,

        v.
                                                           ORDER
  JOHNATHAN SEIBERT, et al.,

               Defendants.


      THIS MATTER having come before the Court pursuant to Rule 16 of the
 Federal Rules of Civil Procedure; and the parties having reviewed the Court’s
 Civil Case Management Order and Local Rules; and defendants Vision Solar,
 LLC and Johnathan Seibert having filed a motion to dismiss on January 20, 2021
 (Motion) (ECF No. 10); and plaintiff having filed an opposition to the Motion on
 February 3, 2021 (ECF No. 12); and for the reasons stated on the record,

          IT IS on this     9th day of February 2021    ORDERED that:

       1.  The Motion (ECF No. 10) is administratively terminated.        The Clerk
 of the Court is directed to terminate the Motion at ECF No. 10.

      2.   Plaintiff is granted leave to file an amended complaint by February
 26, 2021.

       3.   A telephone status conference is scheduled for May 7, 2021 at 10:00
 a.m. before Magistrate Judge Edward S. Kiel. The dial in number is 1-888-684-
 8852 and the access code is 310-0383#. The parties shall file a joint letter, at
 least three business days before the conference advising of the status of discovery,
 any pending motions, and any other issues to be addressed.

      4.   The parties shall meet and confer for an e-discovery conference
 pursuant to Local Rule 26.1(d) by February 12, 2021.

       5.   Fact discovery is to remain open through April 2, 2021. All
 depositions of fact witnesses must be completed by the close of fact discovery. No
 fact discovery is to be issued or engaged in beyond that date, except for good cause
 shown.
Case 2:20-cv-20595-KM-ESK Document 16 Filed 02/09/21 Page 2 of 2 PageID: 200




      6.   Motions to add new parties, whether by amended or third-party
 complaint, and motions to amend pleadings must be filed no later than April 2,
 2021.

      7.    The parties may serve initial written discovery requests on or before
 February 11, 2021. Interrogatories shall be limited to 25 single questions,
 inclusive of subparts.

      8.   The number of depositions to be taken by each side shall not exceed 4.

      9.    The parties are directed to Rule 26(f) and Local Rule 26.1, which
 address preservation of discoverable information, discovery of electronically
 stored information, claims of privilege or work product protection, and the
 obligations of counsel concerning their clients’ information management systems.

      10. The parties are directed to the Court’s Civil Case Management Order
 for procedures concerning discovery disputes, motion practice, and requests for
 extensions and adjournments.

      11. All affirmative expert reports shall be served by April 16, 2021. All
 responsive expert reports shall be served by April 30, 2021. Depositions of all
 experts shall be completed by May 30, 2021. All expert reports shall comport
 with the form and content requirements set forth in Rule 26(a)(2)(B). No expert
 may testify at trial as to any opinions or facts not substantially disclosed in the
 expert’s report.

      12. Proposed confidentiality orders, submitted upon the consent of the
 parties, must comply with Rule 26(c), Local Rule 5.3, and applicable case law.
 Please also refer to the Court’s Civil Case Management Order.



                                                /s/ Edward S. Kiel
                                               EDWARD S. KIEL
                                               UNITED STATES MAGISTRATE JUDGE




                                         2
